Name: Commission Regulation (EC) No 1195/2002 of 3 July 2002 laying down detailed rules for applying the specific import measures for the Canary Islands as regards tobacco, repealing Regulation (EEC) No 2179/92 and adapting Council Regulation (EC) No 1454/2001 as regards the codes of the Combined Nomenclature
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32002R1195Commission Regulation (EC) No 1195/2002 of 3 July 2002 laying down detailed rules for applying the specific import measures for the Canary Islands as regards tobacco, repealing Regulation (EEC) No 2179/92 and adapting Council Regulation (EC) No 1454/2001 as regards the codes of the Combined Nomenclature Official Journal L 174 , 04/07/2002 P. 0011 - 0013Commission Regulation (EC) No 1195/2002of 3 July 2002laying down detailed rules for applying the specific import measures for the Canary Islands as regards tobacco, repealing Regulation (EEC) No 2179/92 and adapting Council Regulation (EC) No 1454/2001 as regards the codes of the Combined NomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(1), and in particular Article 16(2) thereof,Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products(2), as last amended by Regulation (EC) No 3290/94(3), and in particular Article 2(1) thereof,Whereas:(1) Article 16 of Regulation (EC) No 1454/2001 provides for exemption from customs duties for direct imports into the Canary Islands of a quantity of 20000 tonnes of raw and semi-manufactured tobacco intended for the local manufacture of tobacco products.(2) For the purpose of managing this arrangement, the annual period should be defined for calculating the maximum quantity referred to in Article 16 of Regulation (EC) No 1454/2001 and the term "local manufacture of tobacco products" should be defined. In addition, in order to ensure maximum flexibility for imports of tobacco-based products into the Canary Islands, it should be permitted for the overall quantity of stripped raw tobacco to be used for imports of other products, on the basis of a coefficient of equivalence, in the light of the requirements of the local industry.(3) For the purposes of managing this arrangement, in the interests of simplicity and administrative uniformity, Commission Regulation (EC) No 20/2002 of 28 December 2001 laying down detailed rules for implementing the specific supply arrangements for the outermost regions introduced by Council Regulations (EC) No 1452/2001(4), as amended by Regulation (EC) No 474/2002(5), should be applied wherever possible.(4) In the interests of legal clarity, Commission Regulation (EEC) No 2179/92 of 30 July 1992 laying down detailed rules for the application of the specific import measures for the Canary Islands as regards tobacco(6) should be repealed.(5) Regulation (EEC) No 2179/92 provides that the annual quota of 20000 tonnes is to be managed on the basis of the period from 1 July of a given year to 30 June of the following year. To harmonise this with the specific supply arrangements, the period for managing the scheme should be amended and the quantity should be made available on a calendar year basis. For the purposes of applying the scheme during the transitional period from 1 July to 31 December 2002, the maximum quantity available referred to in Article 16 of Regulation (EC) No 1454/2001 should be set at 10000 tonnes.(6) The CN code for cigarette rag has been amended. Article 16 of Regulation (EC) No 1454/2001 should be amended accordingly.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1This Regulation lays down detailed rules for importing tobacco into the Canary Islands under Article 16 of Regulation (EC) No 1454/2001.Article 2For the purposes of applying this Regulation:- the annual period for calculating the maximum annual quantity shall run from 1 January of any year to 31 December of the same year,- "local manufacture of tobacco products" means any operation carried out in the Canary Islands to process the products listed in the Annex to this Regulation into manufactured products ready to smoke,- the quantities of raw and semi-manufactured tobacco shall be converted into quantities of stripped raw tobacco on the basis of the coefficients of equivalence given in the Annex hereto.Article 3Importation of the products listed in the Annex hereto shall be subject to the presentation of a certificate of exemption.Section 20 of applications for certificates and certificates shall contain the words: "product intended for industries manufacturing tobacco products".Except where otherwise provided in this Regulation, Articles 2, 5, 9, 10, 11, 12, 13, 15, 25 and 26 of Regulation (EC) No 20/2002 shall apply mutatis mutandis.The competent authorities shall ensure that the products covered by this Regulation are used in compliance with the relevant Community rules, in particular Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(7), as last amended by Regulation (EC) No 444/2002(8).Article 4Regulation (EEC) No 2179/92 is repealed.Article 5For the period from 1 July to 31 December 2002, the maximum quantity of stripped raw tobacco equivalent exempt from customs duties under Article 16 of Regulation (EC) No 1454/2001 shall be 10000 tonnes.Article 6In the seventh indent of Article 16(1) of Regulation (EC) No 1454/2001 the code " ex 2403 10 00 " is replaced by " ex 2403 10 90 ".Article 7This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 45.(2) OJ L 34, 9.2.1979, p. 2.(3) OJ L 349, 31.12.1994, p. 105.(4) OJ L 8, 11.1.2002, p. 1.(5) OJ L 75, 16.3.2002, p. 25.(6) OJ L 217, 31.7.1992, p. 79.(7) OJ L 253, 11.10.1993, p. 1.(8) OJ L 68, 12.3.2002, p. 11.ANNEXCoefficients of equivalence for products exempt from customs duties on direct importation into the Canary Islands>TABLE>